PER CURIAM.
Wife, Pearl Johnson, appeals a summary-judgment granted in favor of the husband. She contends that there was a genuine issue of material fact precluding entry of a summary judgment. We agree and reverse.
An examination of the record in this case indicates a question as to the proper interpretation of the agreement entered into between the parties. A genuine issue of material fact exists as to whether the agreement is a contract of employment, a property settlement agreement, or an alimony agreement. If the terms of an instrument cast doubt upon the intent of the parties to the transaction the question of their intent cannot be determined upon a motion for summary judgment. In view of the conflicting testimony before the court, it was improper to grant summary judgment for the husband as to the intent of the parties to the agreement.
Accordingly, the summary judgment is reversed and the case is remanded for further proceedings.
THOMPSON, ZEHMER and BARFIELD, JJ., concur.